Citation Nr: 0738548	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-05 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 40 percent for a 
right knee disorder, status post total knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
December 1944 to November 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision rendered by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO denied entitlement to service 
connection for PTSD, an increased rating for the service-
connected right knee disability, and service connection for 
asbestosis.  The appellant submitted a notice of disagreement 
in April 2005 in which he limited his appeal to the issues 
listed on the title page above.  The appellant testified at a 
hearing at the RO before the undersigned in September 2007.  
A transcript of the proceeding is of record.  This case has 
been advanced on the Board's docket due to the advanced age 
of the appellant.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

FINDING OF FACT

The right knee condition is manifested by subjective and 
objective evidence of chronic severe pain.  The appellant is 
unable to walk for more than a few yards and requires a 
walker or electric scooter to ambulate.  



CONCLUSION OF LAW

The schedular criteria for a 60 percent disability rating for 
the service-connected right knee disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5055 (2007). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has followed 
laws and regulations pertaining to the development of the 
appellant's claims.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  "The purpose of [section 5103(a)] and 
[§ 3.159(b)] is to require that VA provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the evidence that is needed and who shall be 
responsible for providing it."  Overton v. Nicholson, 20 
Vet. App. 427, 433 (2006), quoting Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied.   

In the present case, in a July 2004 letter pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that he needed to send to VA in order to substantiate the 
claim, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised to present evidence 
showing that his service-connected right knee disability had 
worsened in severity.  He was advised to identify any 
evidence in support of the claims.  In addition, he was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claims.  

For the above reasons, the Board finds that the RO's notice 
in July 2004 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The appellant identified VA outpatient 
treatment records and the RO has obtained those records.  
Moreover, the veteran was afforded VA examinations, as 
discussed in greater detail below.  Additionally, the veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Background and Analysis

The record reflects that service connection has been in 
effect for a right knee disability since November 1947.  The 
appellant underwent a total right knee replacement in 1994, 
and has been in receipt of a 40 percent disability rating 
since July 1, 1995.  In May 2004, the RO received a claim for 
an increased rating for the service-connected right knee 
disability.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

The appellant's service-connected right knee disability is 
rated at 40 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5055-5262.  Diagnostic Code 5055 pertains to 
knee replacements with prosthesis.  Diagnostic Code 5262 
pertains to impairment of the tibia and fibula.  A 40 percent 
evaluation is the highest evaluation under Diagnostic Code 
5262.  A higher, 60 percent, evaluation is available under 
Diagnostic Code 5055 in cases where the knee replacement 
results in chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  

In a VA outpatient treatment records note in February 2004, 
the appellant characterized his knee pain as "some degree of 
pain all of the time."  In an April 2004 note, the appellant 
characterized the right knee pain as "pain that comes on 
spontaneously."  During a VA examination in August 2004, he 
reported "persistent pain" and no improvement as a result 
of the knee replacement surgery.  Upon objective testing, the 
examiner characterized the pain as of "moderate severity."  
During a hearing in June 2006, the veteran testified that he 
was unable to take pain medication for the knee condition due 
to his heart condition.  

During the July 206 VA examination, the examiner noted that 
the veteran's knee pain had worsened over the years.  He was 
unable to stand for more than a few minutes and unable to 
walk more than a few feet.  He required a walker or a 
wheelchair to ambulate.  

During the hearing before the undersigned in September 2007, 
the appellant reiterated that he could not take pain 
medication due to his heart condition.  He described his 
right knee pain as "constant."  He stated that the pain had 
woken him from his sleep.  

Upon review of the record, the Board finds that the right 
knee disability more nearly approximates the criteria for a 
60 percent evaluation under Diagnostic Code 5055.  While the 
right knee is not manifested by objective evidence of chronic 
weakness, affording the appellant the benefit-of-the-doubt, 
the Board finds that it is characterized by chronic severe 
pain.  The veteran's characterizations of pain are repeatedly 
documented in the outpatient treatment records and are deemed 
credible.  Moreover, right knee pain has been objectively 
observed and demonstrated upon examination.  The Board is 
concerned by the evidence of record indicating that the total 
knee replacement did not alleviate symptoms, evidence 
indicating that the appellant is unable to take medication to 
alleviate pain, and evidence showing worsening of right knee 
pathology and symptomatology.  In short, the evidence 
demonstrates that the knee disability results in severe 
chronic residuals.  Accordingly, the criteria for a higher, 
60 percent, disability evaluation are met.  

The Board has also considered whether any other applicable 
diagnostic codes would afford the veteran a rating in excess 
of 60 percent, but finds that there are no such codes for 
rating knee disability that assign such a rating.  In 
addition, the Board notes that the documented range of motion 
findings do not warrant the assignment of separate ratings 
for limitation of flexion and extension of the knee, because 
doing so would not avail the veteran of a combined rating in 
excess of 60 percent.  See 38 C.F.R. § 4.25; VAOPGCPREC 9-04.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  An 
"extraschedular rating" is warranted under certain 
conditions.  Here, however, the Board finds that the 
veteran's right knee disability does not reflect such an 
exceptional or unusual disability picture as to warrant 
referral for the assignment of an evaluation higher than 60 
percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2007).  While the veteran is unemployed, it is 
not clear that the right knee disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  In addition, the condition is 
not shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  


ORDER

An evaluation of 60 percent for a right knee disorder, status 
post total knee replacement is granted, subject to the 
applicable laws and regulation concerning the payment of 
monetary benefits.  




REMAND

The Board finds that additional development is necessary 
prior to adjudicating the claim for service connection for 
PTSD.   

Eligibility for service connection for PTSD requires the 
following: (1) A current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal link between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

The evidence required to establish that the claimed in-
service stressors actually occurred is dependent on whether 
the appellant "engaged in combat with the enemy."  38 C 
.F.R. § 3.304(f).  If the appellant engaged in combat with 
the enemy, his "lay testimony alone may establish the 
occurrence of the claimed in-service stressor."  Id.; see 38 
U.S.C. § 1154(b); Sizemore v. Principi, 18 Vet. App. 264, 270 
(2004).  If, however, the appellant was not engaged in combat 
or his claimed in-service stressors were not related to 
combat, he must introduce credible corroborative evidence of 
his claimed in-service stressors.  See id.; Cohen, 10 Vet. 
App. at 142.  The veteran's lay testimony alone is 
insufficient proof of a noncombat stressor.  See Sizemore, 18 
Vet. App. at 270.  Thus, the determination of whether the 
appellant engaged in combat with the enemy is particularly 
significant in light of the differing evidentiary standards 
to establish the occurrence of in-service stressors.  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998).  

In this matter, there is evidence of a current diagnosis of 
PTSD.  Thus, the first element, above, is met.  However, 
there is insufficient evidence to satisfy the remaining two 
elements.  In short, his stressor has not been corroborated, 
and his current diagnosis of PTSD has not been clinically 
attributed to a verified stressor.  

The appellant attributes PTSD to non-combat stressors.  
Hence, corroboration is required.  At the time the appellant 
filed his claim for service connection for PTSD, he did not 
provide sufficient detail as to the stressors and, as such, 
the RO was unable to develop the evidence to determine 
whether they occurred.  At the hearing before the 
undersigned, and in various recent VA outpatient treatment 
records, the veteran reports with greater detail the 
stressors he believes caused his current psychiatric 
disability.  

Specifically, the veteran alleges that he shot and killed a 
Japanese man after being attacked and hit in the right knee 
with a rifle butt.  He also alleges that he witnessed 
suicides of Japanese men.  The incidents allegedly occurred 
during the veteran's service with the 226th Military Police 
Company while serving in Saipan.  The Board notes that the 
veteran is service-connected for a right knee disability.  
While the original grant of service connection in January 
1947 did not specify if the injury occurred as a result of 
attack in Saipan, the appellant did specify that he re-
injured his right knee while serving in Saipan in September 
1945.  As such, there is sufficient evidence of record to 
trigger VA's duty to conduct additional research to attempt 
to verify the alleged stressors.  

While the veteran was afforded a VA examination in July 2004 
that resulted in a diagnosis of PTSD, the diagnosis was not 
based on these alleged stressors.  Accordingly, if additional 
research confirms the purported stressor(s), then the veteran 
should be afforded an additional VA examination.  

Finally, the record reflects that the appellant's service 
personnel records are not available and were presumable 
destroyed during a fire at the National Personnel Records 
Center in 1973.  The U.S. Court of Appeals for Veterans 
Claims has held, that in cases such as these, 38 U.S.C.A. 
§ 5103A imposes a "heightened duty to assist."  Daye v. 
Nicholson, 20 Vet. App. 512, 516 (2006).  The Board, in turn, 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  Id.

Accordingly, this matter is REMANDED to the RO, via the 
Appeals Management Center (AMC) for the following action:

1.  Since the appellant's service 
personnel records are not available, 
please contact the appellant and notify 
him of his right to submit alternative 
forms of evidence to support his claim.  

2.  The RO/AMC should conduct additional 
research in an attempt to verify whether 
the alleged stressors are capable of being 
corroborated.  It should send a copy of 
this REMAND, a copy of the veteran's DD 
214, and a copy of the hearing transcripts 
of record to the U.S. Army and Joint 
Services Records Research Center (JSSRC).  

The JSRRC is requested to (1) attempt to 
provide any additional information which 
would corroborate the veteran's alleged 
stressors of being attacked, hit in the 
knee, and killing a Japanese man in Saipan 
in September 1945, and witnessing suicides 
of Japanese men in 1945.  If no additional 
records are available, a formal written 
unavailability memorandum must be added to 
the claims file, and the veteran informed 
in writing.  

The JSRRC is requested to (2) provide a 
unit history of the 226th Military Police 
Company.  

2.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, then the RO/AMC 
should immediately arrange for the veteran 
to be afforded an examination by a VA 
psychiatrist.  The purpose of the 
examination is to determine whether a 
diagnosis of PTSD is based upon any 
corroborated stressors.  The claims folder 
must be provided to and reviewed by the 
examiner prior to the conduct of any 
requested study.  A complete rationale for 
any opinion expressed must be provided.

3.  Thereafter, the claim must be 
readjudicated on the basis of all relevant 
evidence of record.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The records should then be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


